  4:21-cv-03095-JMG-SMB Doc # 35 Filed: 09/10/21 Page 1 of 1 - Page ID # 61



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

BEN FABRIKANT, individually, and
on behalf of all others similarly
situated,

                   Plaintiff,                            4:21-CV-3095

vs.                                                         ORDER

ACCESS ONE CONSUMER
HEALTH, INC., a Florida
corporation, et al.,

                   Defendants.



      On the plaintiff's notice of voluntary dismissal with prejudice (filing 34),

the plaintiff's complaint is dismissed with prejudice, each side bearing its own

costs and attorney's fees.



      Dated this 10th day of September, 2021.


                                            BY THE COURT:


                                            John M. Gerrard
                                            United States District Judge
